Citation Nr: 1639690	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-21 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected low back disability.  

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.  He also had additional service in the Navy Reserves. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office. 

These matters were previously before the Board in April 2014, January 2015, and April 2016, when they remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's right shoulder disability is not related to service, or caused or aggravated by the service-connected back disability.

2.  The most probative evidence of record indicates that the Veteran's left shoulder disability is not related to service, or caused or aggravated by the service-connected back disability.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C. A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for establishing service connection for a left shoulder disability have not been met.  38 U.S.C. A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letters in October 2011, March 2014, and March 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA treatment records, private treatment records, and VA examination reports and opinions.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  VA obtained a negative reply from the Social Security Administration (SSA) in July 2014, the Veteran was provided with VCAA notice regarding how to substantiate a claim for secondary service connection in a March 2015 letter, he was afforded a VA examination in November 2014, VA opinions were obtained in August 2015 and December 2015, and updated VA treatment records were obtained subsequent to each remand.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran contends that he is entitled to service connection for right and left shoulder disabilities either on a direct basis or as secondary to his service-connected lumbar spine disability.  

In this case, the medical evidence shows that the Veteran has degenerative arthritis of the right and left shoulders.  Accordingly, the remaining question is whether his current shoulder disabilities are related to his military service or to his service-connected back disability.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

With regard to direct service connection, the Veteran asserts that his current  shoulder disabilities are due to an in-service fall he sustained while sliding down       a fire pole and/or that they are due to carrying heavy loads on his neck and shoulders during service.  Although the Veteran is competent to report in-service events and symptoms, the evidence of record does not support his assertions regarding the occurrence of an in-service shoulder injury or treatment for, complaints of, or diagnoses related to the Veteran's shoulders.  While a March 4, 1953 sick call treatment record notes a bruise on the Veteran's left arm, the treatment note  indicates that it was the Veteran's lower arm not his shoulder that was evaluated.  Additionally, though a July 14, 1953 sick call record notes a sprained lower back,  the record is silent for a concurrent shoulder injury.  Moreover, his August 1956 report of medical examination at discharge indicated that clinical evaluation of the Veteran's upper extremities was within normal limits and that he was physically qualified for release to inactive duty.  Accordingly, the Board finds that the Veteran's service treatment records do not support his assertion regarding in-service shoulder injuries.    

The first post service mention of shoulder pain was in December 1973 when it was noted he had left shoulder bursitis.  A visit shortly thereafter in January 1974 noted that he bumped his left shoulder at work and had been assessed with left shoulder bursitis.  

An August 1992 VA examination report was silent for any shoulder complaints.  Additionally, the examiner noted that evaluation of the Veteran's musculoskeletal system revealed good range of motion in all joints, good muscle tone, and no evidence of any deformities.  Outpatient treatment records from 1992 reveal no complaints or findings concerning the shoulders.

In an August 1, 2011 VA treatment record, Dr. Q.P. noted that the Veteran attributed his current shoulder pain to injuries sustained in the service in 1952, when he was assessed with left shoulder bursitis and a sprained lower back.  Dr. Q.P. further noted that the Veteran received modality and therapy at that time but had experienced progressively worsening pain since 1953.  Dr. Q.P. noted that at present there was no evidence of active shoulder bursitis but stated that a treatment record confirmed that the Veteran sustained an injury during service and while it was difficult to ascertain whether his current condition was caused by his previous in-service injuries, it was possible that the initial injury to the back, shoulder, and neck during service became progressively worse with age.  

In April 23, 2012 VA physical therapy notes A.F.T., a physical therapist, stated that the Veteran sustained a shoulder injury aboard the "USS Snomish."  While on duty, he was lifting heavy weights of cargo which led to his chronic shoulder derangement.  In support of that finding, it was noted that the Veteran had experienced chronic shoulder pain since the 1950s when he originally fell from a fire pole in 1953.  In a May 4, 2012 note A.F.T. stated that the Veteran's pertinent history while in the Navy included carrying supplies such as sacks of potatoes, anchor chains, ropes to haul nettings on the side of the ship, and menial works aboard the ship.




A May 23, 2012 letter, signed by A.F.T., reiterated the above information.  The letter noted that while on duty the Veteran was lifting heavy cargo, which led to his chronic shoulder derangement.  In support of that finding, it was noted that the Veteran had experienced chronic shoulder pain since the 1953 incident when he fell from a fire pole.  The Board notes that in a separate submission, the same first page of the May 23, 2012 letter by A.F.T. was attached to a second page signed by a social worker and a psychiatrist who addressed the Veteran's psychiatric disability.  As page 2 clearly does not relate to page 1, since page 1 ends in the middle of a sentence and page 2 starts with a new paragraph completely unrelated to the topic contained on page 1, the Board finds the document signed by the social worker   and the psychiatrist does not reflect their opinions as to the Veteran's shoulder conditions.  Indeed, review of page 2 of the document of the same date signed by A.F.T. reflects a clear continuation of the sentence on the first page. 

The Veteran was provided a VA examination in November 2014.  The Veteran reported that he fell one story from a fire pole during service while working in the fire department.  He reported that he was evaluated for low back pain at that time and diagnosed with a back sprain.  The Veteran denied any history of shoulder dislocation or diagnosis of or treatment for a shoulder condition during service, but nevertheless attributed his chronic shoulder pain to his reported in-service fall.  The examiner opined that the Veteran's shoulder disabilities were less likely as not related to his service-connected back disability.  In support, the examiner noted   that there was insufficient evidence to find a nexus between the two conditions.  Specifically, the Veteran's low back disabilities, a strain and degenerative disc disease, were not medically considered etiologies or contributing factors to the development of shoulder arthritis.  The examiner noted that a review of the Veteran's VA treatment records did not document chronic shoulder complaints, diagnoses, or treatment for shoulder conditions; and the Veteran's service treatment records were silent for reports of, diagnosis of, or treatment for shoulder conditions during service or within the year following the Veteran's separation from service.  The examiner also noted that the Veteran's 1956 separation examination revealed normal shoulder evaluation and was silent for evidence of a diagnosed or recurrent shoulder condition.  

In a December 12, 2014 treatment note A.F.T. stated that it was his opinion that     the Veteran's shoulder problem, diagnosed as arthritis, was related to his low back problem because the act of lifting involves holding the heavy object with his arms while bending forward and then straightening his back, with the arms and shoulder joints being pulled and stressed downward while holding the heaving object.  A.F.T. further noted degenerative arthritis would show up later in life, and not immediately at discharge from the Navy.  Therefore, it was his opinion that the Veteran's shoulder arthritis is related to the low back arthritis.  

An addendum VA medical opinion was obtained in August 2015.  After providing a detailed summary of the claims file, the physician opined that the Veteran's shoulder disabilities were less likely than not incurred in, caused by, or related to his military service.  In support, the physician noted that the Veteran's service treatment records were silent for an in-service shoulder injury, shoulder complaints, or diagnoses referable to his shoulder.  Moreover, there was no evidence of chronicity of a shoulder complaint after service.  The physician noted that the Veteran was diagnosed with a left trapezius spasm, but explained that diagnosis was related the Veteran's cervical spine degenerative changes.  The physician also noted that while the Veteran had mild degenerative arthritis of his shoulders demonstrated on a 2014 x-ray, this was not surprising given his past profession as an exterminator and that degenerative changes were a common radiographic finding for a man of his age.  Therefore, there was no evidence that his bilateral shoulder arthritis was related to his reported in-service event. 

With regard to secondary service connection, the physician opined that the Veteran's shoulder disabilities were less likely than not related to his service-connected back disability.  In support of that finding, the clinician noted that there was no plausible physiologic mechanism to provide a nexus between the Veteran's lower back condition and his bilateral shoulder disability.  

An expert medical opinion from the Veterans Health Administration (VHA) was obtained in December 2015.  The physician, a clinical professor of orthopedics, noted that after reviewing the Veteran's claims file, it was highly unlikely that the Veteran's current bilateral shoulder condition was related to service.  The physician noted that there was no documented shoulder problem during service or at the time of the Veteran's discharge from service.  To the contrary, the 1956 discharge examination revealed that the Veteran's musculoskeletal system was normal.  Moreover, there was no history of significant trauma, dislocation, underlying inflammatory arthritis, predisposition avascular necrosis, or ankylosing spondylitis, which were known causes or associations of shoulder arthritis.  The physician noted that the Veteran was treated for left shoulder bursitis in 1973, but stated that was a common finding and was frequently activity-related, and was associated with the Veteran's activities in 1973, namely his job as termite exterminator.  Therefore, a relationship could not be established between the Veteran's bursitis in 1973 and his in-service use of his extremities.  

The physician acknowledged the December 12, 2014 statement from the Veteran's physical therapist indicating that the Veteran's shoulder diagnoses were related to   his service-connected low back disability; however, the physician opined that there was absolutely no evidence to support that position and noted the physical therapist omitted any mention of the Veteran's 30-year employment as a termite exterminator, which was a likely contributing factor to the Veteran's current shoulder arthritis.  The physician stated that there was no known relationship between the Veteran's service-connected back disability and his shoulder arthritis and that it was unlikely that his low back problems contributed to his shoulder arthritis.  The physician explained   that there was nothing in the medical literature linking a low back disability to shoulder arthritis.  Therefore, the Veteran's shoulder condition was not caused by     or worsened by his service-connected low back disability.  

In a February 9, 2016 physical therapy record A.F.T. stated that the Veteran was returning for physical therapy for a shoulder injury sustained while in the Navy as an abled-bodied seaman.  A.F.T. noted that the Veteran fell from the stairs and hurt his back and shoulder.  In a March 12, 2016 physical therapy record A.F.T. noted that the Veteran had not been granted service connection for his shoulders, which had been bothering him for the past 20 years.  It noted that the Veteran reported that his shoulder pain began in the Navy when he fell and injured himself.  


After reviewing the evidence of record, including the competing medical opinions, the Board finds that the weight of the probative medical evidence is against finding that the Veteran's current shoulder disabilities are related to his military service or his service connected back disability.  To this effect, while the Board acknowledges the positive opinions, it affords those opinions little if any probative value.  Specifically, the August 2011 opinion is speculative in that the physician opined only that "it is possible" that the Veteran's shoulder disabilities were related to service.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to service was speculative).  The May 2012 opinion is conclusory in that it provided no rationale in support of the finding that the Veteran's heaving lifting in-service lead to his current shoulder disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Moreover, while the various clinicians stated that the Veteran had chronic shoulder pain since the 1950s, that finding is not supported by the evidence of record.  In this regard, there was no mention of shoulder pain in service at the time of the claimed injury despite treatment for his back.  The earliest documentation of shoulder pain was in 1973, approximately 15 years after the Veteran's discharge from service.    In 1974 he reported bumping his left shoulder at work.  He was diagnosed with bursitis of left shoulder.  There was no mention of a military injury at either time.  When seen for treatment in 1992 for other conditions, the review of symptoms revealed no complaints or findings of joint disease, nor were there any complaints regarding the shoulders in those records, despite him being seen for a lower extremity orthopedic complaint.  The Board finds it likely the Veteran would have mentioned shoulder complaints during these times had he been experiencing such.  Accordingly, the Board finds the Veteran's assertions of shoulder pain during and ever since service are simply not persuasive.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which     the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Accordingly, opinions based on the Veteran's unsupported history of in-service injury and pain since that time are of little, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  Additionally, as noted in the August 2015 VA opinion, the positive opinions did not address the Veteran's post-service employment as a termite exterminator which was physically demanding and likely contributed to his current diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

With regard to A.F.T.'s December 2014 opinion that the Veteran's shoulder disability was secondary to his back disability, the rationale in support of that opinion addressed the strain of lifting generally, and did not explain why the Veteran's back disability caused or aggravated the Veteran's shoulder disabilities.  Accordingly, it is afforded little probative weight.  With regard to A.F.T.'s statement that the Veteran's in-service lifting duties and or an in-service fall       lead to his current shoulder disabilities, those statements were based the Veteran's unsupported assertions of an in-service shoulder injury and/or his report that experienced ongoing shoulder pain during and since service.  As noted above,      the Board finds those reports contradicted by the Veteran's service treatment and post-service treatment records.  

Accordingly, the Board finds that the favorable opinions are less probative than December 2015 VHA opinion, which followed a thorough review of the claims file, considered the Veteran's in-service and post-service treatment records, post-service occupational history, and was supported by detailed rationale.  

While the Board acknowledges the Veteran's lay assertions that his right and       left shoulder disabilities are related to service and/or his service connected back disability, the diagnosis of and the etiology of joint disabilities is complex and requires medical testing and expertise.  Thus, as a lay person, the Veteran's opinion regarding the onset and etiology of his right and left shoulder disabilities is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the opinion of the December 2015  VHA physician to be significantly more probative that the Veteran's lay assertions. 

The Board has also considered whether service connection is warranted on a presumptive basis.  However, there is no evidence of osteoarthritis or degenerative changes in the Veteran's shoulders within a year of his separation from service.    As such, the Veteran's osteoarthritis may not be presumed to have been incurred during service, as it did not manifest to a degree of 10 percent within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Therefore, service connection on a presumptive basis for a chronic disease is also not warranted.

In sum, there is no competent and credible evidence of a right or left shoulder disability during active service or evidence of arthritis within the year following discharge from service.  Moreover, the most probative medical opinions of record indicates the Veteran's right and left shoulder disabilities are not related to his military service or caused or aggravated by his service-connected back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


